Citation Nr: 1809486	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a liver disorder, to include as secondary to his service-connected back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

It is at least as likely as not that the Veteran's liver disorder is related to active duty service, to include as secondary to his service-connected back disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a liver disorder, to include as secondary to his service-connected back disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a liver disorder which he asserts is due to morphine treatments for his service-connected back disorder.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Based on the evidence of record, the Board determines that service connection is warranted for the Veteran's liver disorder which is related to his morphine treatments for his service-connected back disorder.  Here, the post-service evidence, in conjunction with the Veteran's credible statements, reflect that he had symptoms of a liver disorder, including elevated liver enzymes,  since he started morphine treatments for his service-connected back disorder.  Of note, the March 2009 VA treatment records report that the Veteran had a "markedly enlarged" liver that was characteristic of fatty liver disease and/or diffuse hepato-cellular disease.  Further, in a March 2015 opinion, the Veteran's treating physician opined that the Veteran's liver disorder was "related to excessive narcotic" treatments for his back disorder.  

The Board notes that the evidence includes negative opinions by a February 2014 VA examiner - specifically, that the Veteran does not have a liver disorder.  However, the examiner failed to discuss or address the numerous medical records from 2009 - 2012 which report that the Veteran has a diagnosis of a fatty liver disease and/or diffuse hepato-cellular disease.  Moreover, the examiner did not review the medical treatment records or opinions from the Veteran's treating physician in March 2015, which as previously discussed, indicates that the Veteran has a current liver disorder that is related to his narcotic treatments for his service-connected back disorder.  As a result, the opinions from the examiner are less probative.  

Therefore, in resolving all doubt in the Veteran's favor, the weight of the medical evidence is at least in equipoise that the Veteran has a liver disorder that is related to active duty.  As such, service-connection for a liver disorder is warranted.   

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for a liver disorder, to include as secondary to his service-connected back disorder, is granted.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


